Citation Nr: 9925965	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his nephew, and a translator


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from February 1957 
to March 1958.  Additionally, the veteran reports having had 
National Guard service from 1959 to 1962.  

This appeal arises from a November 1996 rating action of the 
Hartford, Connecticut, regional office (RO).  In that 
decision, the RO denied the issue of whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Also in November 1996, the RO notified the veteran 
of this denial.  Thereafter, the veteran perfected a timely 
appeal with respect to the issue of whether new and material 
evidence has been received sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  


FINDINGS OF FACT

1.  By a rating action dated in October 1988, the RO 
confirmed a previous denial of service connection for a 
nervous disorder.  

2.  The veteran was notified of the October 1988 decision in 
the same month.  The veteran did not express, within one year 
of notification of the October 1988 decision, disagreement 
with the continued denial of service connection for a nervous 
disorder.  

3.  Evidence received since the RO's October 1988 rating 
action is not so significant that it must be considered in 
order to decide fairly the question of service connection.  





CONCLUSIONS OF LAW

1.  The RO's October 1988 decision, which denied service 
connection for a nervous disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 19.129(a), 19.192 (1988); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received since the 
RO's October 1988 decision; the claim of service connection 
for a nervous disorder is not reopened.  38 U.S.C.A. §§ 1131, 
5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the DD 214, Armed Forces of the United States 
Report Of Transfer Or Discharge, the veteran served on active 
military duty from February 1957 to March 1958.  The National 
Personnel Records Center (NPRC), in March 1998, verified this 
active duty.  

Additionally, the veteran has claimed that he had National 
Guard Service from 1959 to 1962.  Review of the claims folder 
indicates that the NPRC notified the RO in March 1998 that 
NA Form 13075 (Questionnaire About Military Service) would 
have to be completed in order to verify the veteran's service 
in the Puerto Rican Army National Guard.  In the same month, 
the RO provided the veteran with a Form 13075 and explained 
to him that the additional information was necessary in 
reference to his National Guard service.  The veteran 
completed this form several days later, and, in the following 
month, the RO forwarded the document to the NPRC.  However, 
no response was received.  

Importantly, however, verification of the veteran's alleged 
National Guard service is not material to the current 
petition to reopen a previously denied claim for service 
connection for a nervous disorder.  Throughout the present 
appeal, the veteran has asserted that his acquired 
psychiatric disorder originated in 1957, during his active 
military duty.  See, e.g., 1998 hearing transcript (1998 T.) 
at 4-5 and 1999 hearing transcript (1999 T.) at 4-5.  The 
veteran has made no contentions that his acquired psychiatric 
disorder began during his National Guard service.  In fact, 
he testified at the May 1999 personal hearing that there are 
no relevant records from his alleged National Guard service.  
1999 T. at 12.  Moreover, as the Board of Veterans' Appeals 
(Board) will discuss in further detail in the remainder of 
this decision, the objective medical evidence which has been 
obtained and associated with the claims folder does not 
demonstrate the presence of an acquired psychiatric disorder 
prior to 1977 (many years after the veteran's alleged 
National Guard service).  Consequently, the Board finds that 
the verification of the veteran's alleged National Guard 
service is not material to the current petition to reopen a 
previously denied claim for service connection for a nervous 
disorder.  

Additionally, the undersigned Member of the Board who 
conducted the May 1999 personal hearing agreed to hold the 
veteran's record open for 60 days within which time the 
veteran would have the opportunity to submit additional 
evidence as well as a waiver of consideration of any such 
evidence by the agency of original jurisdiction.  1999 T. 
at 8-9, 12-13.  Such additional evidence was described as lay 
statements as well as early records of psychiatric treatment 
received at the Hartford Hospital (e.g., relevant reports 
from this private medical facility dated between 1974 and 
1977).  1999 T. at 7-8, 13.  

Further review of the claims folder indicates that, in June 
1999, the RO received from the veteran's representative 
copies of psychiatric treatment that the veteran had recently 
received between January 1997 and May 1999 at the Newington 
VA Medical Center (VAMC).  No additional documents (e.g., 
private medical records from the Hartford Hospital or lay 
statements) were attached or received at any time during the 
60 days following the May 1999 personal hearing when the 
veteran's record was held open for submission of further 
evidence.  



In this regard, the Board notes that a waiver of 
consideration of evidence by the agency of original 
jurisdiction was not included with these additional VA 
treatment records.  However, because these additional reports 
simply reflect recent examination of, and treatment for, the 
veteran's psychiatric disorder (and do not provide any 
competent medical evidence associating his current 
psychiatric disability with his active duty), they are not 
pertinent to the issue current before the Board (that of 
whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder).  See 38 C.F.R. 
§ 20.1304(c) (1998).  Therefore, because the veteran has been 
accorded an opportunity to submit additional evidence, and in 
fact has done so, the Board will proceed to adjudicate the 
current issue on appeal based upon the evidence of record.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension (Application), which was received at the RO in 
December 1977, the veteran asserted that he developed a 
nervous condition during his active military duty.  The 
service medical records which were obtained and associated 
with the claims folder are negative for complaints of, 
treatment for, or findings of a nervous disorder.  In fact, 
the separation examinations, which were conducted in January 
and March 1958, both demonstrated that the veteran's 
psychiatric evaluation was normal.  Furthermore, at these 
examinations, the veteran specifically denied ever 
experiencing, or experiencing at those times, "nervous 
trouble of any sort."  

In February 1978, the RO informed the veteran of the need for 
evidence showing that his disability existed continuously 
since his discharge from service.  In particular, the RO 
explained that the "best type" of evidence would be 
statements from treating physicians (indicating the dates of 
the examination or treatment, findings, and diagnoses) as 
well as statements from other persons who were aware of his 
condition (and which show the date of first observation of 
his condition, the exact nature of the observation, and their 
association with the veteran which enabled them to make the 
observation).  

Pursuant to this February 1978 letter, the veteran submitted, 
in the following month copies of private medical records.  
According to a March 1978 report, from the Hartford Hospital, 
the veteran reported being maladjusted since childhood but 
also claimed that his mental problems began in the Army and 
have continued since that time.  It was noted that the 
veteran had been treated at the Hartford Hospital Psychiatric 
Clinic since October 1977.  A "working" diagnosis of a 
borderline personality disorder with prominent paranoid 
features and difficulties with impulse control was made.  

By a rating action of March 1978, the RO denied service 
connection for a nervous disorder.  The RO noted that a 
borderline personality disorder with prominent paranoid 
features and difficulties with impulse control had been 
diagnosed but concluded, however, that the evidence did not 
demonstrate the presence of a psychosis.  The RO determined, 
therefore, that the medical evidence of record failed to 
demonstrate that a psychosis was incurred in, or aggravated 
by, the veteran's military service or that such a disorder 
was manifested to a degree of 10 percent or more within one 
year following his discharge.  The RO notified the veteran of 
this March 1978 denial in the following month.  However, the 
veteran did not express, within one year of notification of 
the decision, his disagreement with the denial.  
Consequently, the March 1978 decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.118(a), 
19.153 (1977).  

Subsequently, in July 1987, the veteran filed a petition to 
reopen his previously denied claim of service connection for 
a nervous disorder.  At that time, the veteran stated that he 
had been treated at the Hartford Hospital since 1975.  
According to pertinent private medical records which were 
obtained and associated with the claims folder, a mental 
status evaluation completed in January 1983 indicated that 
the veteran was unusually nervous and easily angered and that 
he experienced hallucinations.  At an evaluation completed at 
the Hartford Hospital's Psychiatric Clinic in April 1988, the 
veteran claimed that he had first received treatment for 
nervousness after entering the Army at the age of 18.  An 
Axis I diagnosis of recurrent major depression was provided, 
and a recommendation was made to rule out post-traumatic 
dementia.  According to a record of an outpatient treatment 
session conducted approximately one-and-a-half weeks later, 
the veteran had symptoms of depression and possibly early 
signs of dementia.  The impressions of major depression as 
well as post-traumatic dementia were given.  

By a rating action of October 1988, the RO confirmed the 
previous denial of service connection for a nervous disorder.  
The RO noted that, although a psychosis (major depression) 
had been diagnosed, the evidence did not demonstrate that 
this disorder was incurred in, or aggravated by, the 
veteran's service or that the disability was present to a 
degree of 10 percent or more within one year of separation 
from active duty.  The RO notified the veteran of the October 
1988 continued denial of service connection for a nervous 
disorder in the same month.  However, the veteran did not 
express, within one year of notification of the decision, his 
disagreement with the denial.  Consequently, the October 1988 
decision became final.  38 U.S.C.A. 7105(c) (West 1991); 
38 C.F.R. §§ 19.129(a), 19.192 (1988).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board of Veterans' Appeals (Board) 
must conduct a three-part analysis.  Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991); Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  The 
Court has explained that "new evidence" is evidence that is 
not "merely cumulative" of other evidence of record.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the Board determines that the evidence is 
"new and material," it must reopen the claim and determine 
whether it is well grounded.  Winters, supra.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  Furthermore, where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Following the RO's October 1988 rating action in the present 
case, the veteran has continued to assert that he incurred a 
nervous disorder during his active service.  See, e.g., 
1998 T. at 4-5.  See also 1999 T. at 4-5.  The veteran has 
stated that he did not seek any type of psychiatric treatment 
during service.  1999 T. at 6.  Although the veteran 
initially stated that, after he was discharged from the 
"regular Army," he first sought psychiatric treatment in 
1959 and was told that his problem "may be a mental 
problem," he also testified that his first post-service 
psychiatric treatment occurred in 1964 (from a private 
physician who concluded that he "was fine") and, 
alternatively, in 1974 at the Hartford Hospital.  See 1998 T. 
at 4, 6-7 and 1999 T. at 7-8.  

In support of his petition to reopen his claim for an 
acquired psychiatric disorder, the veteran has submitted two 
lay statements from friends.  According to these letters, the 
veteran's friends explained that they noticed that the 
veteran had mental and behavioral problems (including 
hallucinations as well as trouble controlling his temper and 
anger) and that he was "incapacitated" following his return 
home from military duty in 1958.  A third lay statement 
includes a witness' account of the veteran's current symptoms 
(within the last five years), including crying, auditory 
hallucinations, and talking to himself.  Additionally, the 
veteran submitted a duplicate service medical record, which 
simply reflects dates of treatment for unspecified 
conditions.  

According to the post-service medical records which have been 
obtained and associated with the claims folder following the 
RO's October 1988 decision, in October 1977, the veteran 
sought treatment at the Hartford Hospital Psychiatric Clinic.  
At that time he reported experiencing nervousness (upon 
hearing noises or people talk) since the "sound of shooting 
ruined . . . [his] nerves" in the Army in 1957.  The final 
diagnosis one year later in October 1978 was chronic and 
undifferentiated schizophrenia.  The remainder of the 
post-service psychiatric treatment records received after the 
RO's October 1988 decision reflect recent treatment for, and 
examination of, a depressive disorder (not otherwise 
specified), anxiety, and a psychosis (characterized as 
schizophrenia) since December 1995.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  First of all, the veteran's assertions, as well as 
the lay statements, that he incurred a psychiatric disorder 
during his active military service are duplicative of the 
contentions he had previously made and which were considered 
by the RO at the time of the prior final rating action in 
October 1988.  Consequently, these assertions may not be 
considered new.  Additionally, the service medical record 
that the veteran submitted in support of his petition to 
reopen his previously denied claim is also duplicative of the 
service medical record considered by the RO at the time of 
the prior final rating action in October 1988.  This recently 
received service medical record, therefore, may not be 
considered new.  

Moreover, with regard to the post-service medical records 
which were received at the RO following its October 1988 
decision, the Board points out that they reflect examination 
of, and treatment for, the veteran's psychiatric condition 
(variously defined as a depressive disorder (not otherwise 
specified), anxiety, and a psychosis (characterized as 
schizophrenia).  In short, the additional evidence received 
since the RO's October 1988 denial tends to prove nothing 
more than that which was already proved by evidence 
previously of record, at least with respect to whether any 
psychiatric disorder is attributable to military service.  In 
other words, the additional records received since the RO's 
October 1988 denial simply reflects treatment for, and 
examination of, the veteran's psychiatric disability without 
providing evidence associating any currently shown 
psychiatric disorder with his active service.  In this 
regard, the Board notes that, at the May 1999 personal 
hearing, the veteran admitted that no medical doctor has 
related his current psychiatric condition to his service.  
1999 T. at 11.  Consequently, the newly received evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
See 38 C.F.R. § 3.156(a).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the January 1997 statement of the 
case.  The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind.  

Additionally, the Board acknowledges that, at the January 
1998 personal hearing, the veteran, through his 
representative, argued that his fourth grade educational 
level as well as his inability to speak fluent English 
resulted in a failure of the appropriate military officers to 
understood his condition.  1998 T. at 3-4, 7.  Specifically, 
the veteran testified at this hearing that, when he completed 
forms in the military (including his separation examination 
questionnaire), he would "copy someone else's exam next to 
him."  1998 T. at 3.  According to the veteran's testimony, 
if he had understood the questions posed to him, he would 
have responded that he had a nervous condition.  1998 T. 
at 3-4.  The veteran reiterated these contentions at the 
subsequent hearing conducted in May 1999 before the 
undersigned Member of the Board at the RO.  1999 T. at 3-6.  

Significantly, however, the veteran also specifically 
testified at the May 1999 personal hearing that he did not 
attempt to seek psychiatric treatment at any time during his 
active military duty.  1999 T. at 6.  Moreover, the fact 
remains that the question before the Board is whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

In this regard, the Board reiterates that the additional 
evidence received after the RO's October 1988 continued 
denial of the claim of service connection for a nervous 
disorder simply reflects examination of, and treatment for, 
the veteran's psychiatric disability [variously defined as a 
depressive disorder (not otherwise specified), anxiety, and a 
psychosis (characterized as schizophrenia)] without providing 
any competent evidence associating the veteran's psychiatric 
disorder to his active duty.  In fact, according to the 
additional evidence received after the RO's October 1988 
decision, the first objective evidence of an acquired 
psychiatric disorder is dated in October 1977 (when chronic 
and undifferentiated schizophrenia was diagnosed), almost 
20 years after the veteran's discharge from active military 
duty and approximately 15 years after his separation from his 
alleged National Guard service.  The Board must conclude 
therefore, that the veteran's testimony regarding the failure 
of the appropriate military officers to understood his 
psychiatric condition (as a result of his fourth grade 
educational level as well as his inability to speak fluent 
English) does not warrant a reopening of his previously 
denied claim of service connection for a nervous disorder.  



ORDER

The petition to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

